Citation Nr: 1136124	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of cold injury, involving the lips, face, and ears. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 1982 and from July 1983 to July 1985.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in May 2009and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The  issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See August 2011 accredited representative's brief.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the May 2009 Board decision, the Veteran was given a VA examination in August 2009.  The Veteran contends that his residuals of a cold weather injury flare-up most severely in cold weather.  In a written brief, dated in August 2011, the Veteran's accredited representative requested an examination to be scheduled for the "winter months to best ascertain the severity of the condition."   

When evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition. Ardison v. Brown, 6 Vet. App. 405 (1994).  Based on the statements of record, the Board finds a remand for a new examination, during a period of a flare-up, is warranted.

In addition, the Board notes that the August 2009 report reflects that a photograph was taken at the examination and would be available with the report.  No such photograph is associated with the claims file.  If available, it should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all photographs, if any, from the Veteran's August 2009 VA examination.  Associate such photograph(s) with the claims file.

2.  Schedule the Veteran for an examination during a winter month or a period of flare-up, for the purposes of determining the current severity of his service-connected residuals of cold injury, involving the lips, face, and ears. All necessary tests should be performed, to include any diagnostic tests, and all clinical manifestations should be reported in detail.

The examiner should obtain a pertinent history and identify all of the Veteran's pertinent symptomatology involving his lips, face, and ears, including the presence or absence of cyanosis and/or neuropathy associated with residuals of cold injury.  The examiner should specifically note the existence and severity of any of the following conditions attributable to cold injury: pain, numbness or cold sensitivity, tissue loss, color changes, locally impaired sensation, and/or hyperhidrosis.  Any scars related to his residuals of cold injury should also be discussed.  The examiner should discuss whether any blisters on the face are a residual of the Veteran's cold weather injury. 

3.  Thereafter, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for residuals of cold injury, involving the lips, face, and ears on appeal, considering separate ratings for disabilities that have been diagnosed as the residual effects of cold injury and evaluating each affected part (e.g., lips, face, and ears) separately, as warranted.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

